DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/08/2021 with respect to claims 1, 10, 11 and their dependent claims have been fully considered but they are not persuasive. Applicant argues that Gupta does not take into account if a sorting destination can be added. However Gupta disclose determine which storage destination is the best and therefor can be added to the sorting team (para 0054). Gupta compares affinity, popularity, size, density and weight of an item with a rack and determines if storage spaces on one ore more racks can be added to the sorting team to store one or more of the same items (figure 5, para 0054-0057). For at least the foregoing reasons claims 1,10,11 and their dependent claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta US 2019/0266552.
Gupta discloses a management system comprising:

(Re claim 3)  “the processor selects a sorting destination having a largest number of the storage regions where the articles to be sorted are housed, as the specific sorting destination” (para 0055-0057, figure 5).
(Re claim 4)  “wherein in the selection process, the processor selects the specific sorting destination on the basis of a number of overlaps between a storage region that is a housing destination of the articles to be sorted that are sorted to the belonging sorting destination and a storage region that is a housing destination of the articles to be sorted that are sorted to a sorting destination not belonging to the sorting team” (para 0055-0057, 0075,0105 ‘affinity’, ‘density’, figure 5).
(Re claim 5) “the processor selects a sorting destination having the largest number of the overlaps as the specific sorting destination” (para 0055-0057, 0075,0105 ‘affinity’, ‘density’, figure 5).
(Re claim 6) “the sorting region can store a plurality of sorting
boxes at different sizes, and in the determination process, the processor determines sorting boxes allocated to the belonging sorting destination from among the plurality of sorting boxes at the different sizes on the basis of size information about the belonging sorting destination” (figure 2, para 0049).
	(Re claims 10 and 11) Claims 10 and 11 are directed to the method and program for us in the apparatus as rejected in claim 1 and stand rejected for at least the same reasons.
	(Re claim 12) “in the determination process, the processor adds up the size information about the one or more sorting destinations, and in a case in which an addition result exceeds the size information about the sorting regions determines the sorting destinations added before the addition result exceeds the size information as the belonging sorting destinations to the sorting team, and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Engel et al. US 2017/0015502.
(Re claim 7) Gupta discloses the apparatus as rejected above.
Gupta does not disclose a display section that is provided to correspond to a storage position of each of the sorting boxes and that displays information about an instruction to store each of the sorting boxes, and the processor executes a display process of controlling the display section to display the 
Engel teaches a display section that is provided to correspond to a storage position of each of the sorting boxes and that displays information about an instruction to store each of the sorting boxes, and the processor executes a display process of controlling the display section to display the information about the instruction in such a manner as to store each of the sorting boxes on the basis of an allocation result by the allocation process (110, 508 figure 1,5).
It would have been obvious to one skilled in the art to modify the system of Gupta to include a Put to light system as described above because it assists the user in properly placing the items to be stored.
(Re claim 8,9) Gupta discloses the apparatus as rejected above.
Gupta does not disclose a movable carrier mechanism, and the processor executes a control process of controlling the carrier mechanism in such a manner as to carry the sorting region and the storage region to a designated position.
Engel teaches a movable carrier mechanism, and the processor executes a control process of controlling the carrier mechanism in such a manner as to carry the sorting region and the storage region to a designated position (502,410,404,412 figure 4,5, para 0033).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER

Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651